1 Reported in 297 N.W. 848.
In a condemnation proceeding authorized by L. 1935, c. 51, and Ex. Sess. L. 1935-1936, c. 101, the state took appellant's land, described as lots 3 and 4 in section 8, township 120, range 44, Big Stone county, this state. No question is made of the right of the state to appropriate the land, or of the regularity of the proceeding up to the trial in the district court of the appeal from the award of the commissioners filed June 4, 1937. Thora Bruce was the owner of these government lots bounded on the south by the Minnesota River. So bounded, they now contain 365 acres, whereas when originally surveyed and meandered they contained about 64 acres. Both the state and Mrs. Bruce appealed to the district court from the award of $7,738.20 by the commissioners, the state claiming the award excessive and Mrs. Bruce that it was inadequate. The appeals came to trial October 10, 1939. After the jury was selected and sworn the state moved that the court grant *Page 580 
a view of the land. Over the objection of counsel for Mrs. Bruce that the condition of the land had materially changed since the commencement of this proceeding by the flooding thereof by the state, the motion was granted and the land was viewed by the jury. The trial resulted in a verdict of $5,476.05. Mrs. Bruce moved for a new trial, and appeals from the order denying the motion.
The granting of a view of the land by the jury is assigned as error. 2 Mason Minn. St. 1927, § 9296, expressly places it in the judicial discretion of the court to permit the jury to view real property which is the subject of litigation. Settled practice also is to the same effect. 6 Dunnell, Minn. Dig. (2 ed.  Supps.) § 9721. The principal claim is that a large part of the land had been in cultivation and another large part as meadow, but owing to the commencement of this proceeding in the late fall of 1936 there was no attempt to cultivate or make use of the land in 1937 or any time thereafter so that it was overgrown with weeds and unkempt in appearance in the fall of 1939, when the view was had by the jury. There is no claim that the contour of the land was changed, or that any structure in the river below this land had raised the water so as to flood any part, or that it was then flooded. It is claimed that in the spring of 1939 the state had opened the sluice of the dam at the outlet of Big Stone Lake so as to flood the bottom lands of the Minnesota River below. The jury was composed of residents of Big Stone county, and undoubtedly knew that spring flooding does not persist in the Minnesota River in Big Stone county into October, the time of trial. Nor do we think such a jury is liable to be misled by a view under the circumstances.
In August, 1936, Oliver Storlie, the brother of Mrs. Bruce, who during all the time of her ownership of the land has had charge of it for her, took five photographs of portions of the wheat crop raised as it stood in shock. These photographs offered in evidence were excluded upon the state's objection. They were taken with the camera near the center of the land. The testimony was that *Page 581 
the largest area of the land within the range of any of the photographs was about 60 acres — the cultivated land was about 170 acres, of which only 52 were in wheat. There was no proof as to where the camera was placed in the other four photographs, nor as to what acreage is within the range of the picture. While, perhaps, it would have been no abuse of judicial discretion to have admitted these photographs, there certainly was no error justifying a reversal in their exclusion. A crop in shock on a 60-acre patch of a 365-acre farm, even though of one of the best crop years, does not aid the jury materially in fixing the market value of the farm. This brother of plaintiff was permitted to testify that this land, the cultivated part and the meadow, was bottom land and a third more productive than the neighboring upland. He was permitted to testify as to number of bushels raised on the acre of the various crops raised in a good-crop year, and the number of tons of hay an acre on the 145-acre meadow a year; and that the 1936 crop was the second best since 1930. Moreover, the tenant Frank Rudnicke, who farmed the land in 1936, was permitted, without objection, to testify to every bushel threshed not only of wheat but of every other crop seeded that year. And his brother, Leon Rudnicke, the tenant from 1930 to 1935, inclusive, testified to the yield in bushels per acre of every year, including the poor year of 1933, when the whole yield was 300 bushels of oats and 130 of barley, and the year of 1934, when there was no yield at all and the stock in the pastures was turned into the whole farm. There was no attempt to dispute these tenants as to yield. Under the situation of the evidence, it is not possible to see any prejudice to plaintiff in excluding these photographs. Of course a photograph taken by a witness on May 9, 1937, exhibit 6, showing the land under water, was properly excluded. This proceeding was under way. That flood could not have left any trace in October, 1939, when the jury viewed the land.
There was no exception to the charge when given, but Mrs. Bruce now assigns as error that the court failed to give the jury the meaning of reasonable "market value" as defined by law. If *Page 582 
a definition was desired an instruction should have been presented, or at least an exception should have been taken before the jury went out. Moreover, there could be no question that the jury well understood from all the evidence taken that the sole question to be answered by the verdict was the fair price of this land in the condition it was in in June, 1937, when the award of the commissioners was filed. The charge of the court presents no ground for a new trial.
Nor can this court say upon this record that the award is inadequate or contrary to the evidence. Mrs. Bruce's witnesses placed the value as high as $11,934, the state's as low as $3,650. The commissioners placed it higher, some $2,000, than the jury. Of course the commissioners' valuation was not in evidence. The trial court has approved the verdict, and this record does not justify this court in disturbing it.
The motion for a new trial was also based upon the claim that Christ Bakke, a witness for the state, had mistaken lot 3 for lot 3 in section 9, which adjoins lot 4 on the easterly side. It seems that Oliver Storlie in November, 1939, some weeks after the trial, sought out Mr. Bakke at his home and that, after a conversation, it was learned that Bakke had mistaken the tract when on the stand. And he had given his affidavit to that effect in which he states that Oliver Storlie also was interested in lot 3 in section 9, having about the same acreage as lots 3 and 4 in section 8, but that the latter is better land and he valued that at $27, whereas he had placed its value at $12 an acre under the belief it was the land in section 9. There is no intimation that the state in any way was to blame for the witness's mistake or confusion of tracts. It is almost unbelievable that such mistake could have been made by this witness, who had lived within view of the land upwards of 40 years and who sat and heard all the testimony of the other witnesses. Still more remarkable that he should now value these adjoining bottom lands at so greatly differing values, the one more than double the value of the other. But, even so, the question whether this mistake of one witness on the adverse side *Page 583 
should be cause for a new trial rests with the trial court. He saw and heard Mr. Bakke, and with all that transpired in his presence has denied Mrs. Bruce a new trial, because of the mistake of the state's witness. We can see no abuse of judicial discretion in so doing.
The order is affirmed.